Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 28, 2018

                                       No. 04-18-00022-CR

                                     Travis Leslie NORTON,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR3975
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER

       On July 25, 2018, this appeal was abated pursuant to TEX. R. APP. P. 38.8(b)(2). The trial
court appointed appellant new appellate counsel, and this appeal was reinstated on August 28,
2018. After reinstatement, appellant’s brief was originally due to be filed on September 27, 2018.
Appellant has filed a motion for a thirty-day extension of time to file the brief, until October 26,
2018. The motion is GRANTED and it is ORDERED that appellant’s brief must be filed by
October 26, 2018.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of September, 2018.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court